Citation Nr: 0710869	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  97-30 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the veteran's service-connected low back 
disability, from January 23, 1997.

2.  Entitlement to service connection for eye disability.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and October 1996, and April 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland.  In the March 
1996 rating action, the RO granted service connection for 
left knee and right elbow disabilities and assigned initial 
10 percent evaluations for these conditions, effective 
September 18, 1995.  In that same rating action, the RO also 
established service connection for left foot disability and 
assigned an initial noncompensable evaluation, effective 
September 18, 1995.  In addition, the RO denied service 
connection for an eye condition.  In the October 1996 rating 
decision, the RO granted service connection for low back 
disability and assigned an initial 10 percent evaluation, 
effective September 18, 1995.  In that same rating action, 
the RO also denied service connection for right knee, 
bilateral thumb and left hand disabilities.  

In the veteran's January 1997 notice of disagreement (NOD), 
the veteran challenged, among other things, the RO's denials 
of service connection for right knee, bilateral thumb, and 
eye disabilities; he also asserted a claim of service 
connection for left elbow disability.  In addition, in March 
1997, he was afforded VA orthopedic and visual examinations.  
Notwithstanding the above, in the April 1997 rating decision, 
the RO denied the veteran's right knee, bilateral thumb, eye 
and left elbow disability claims on the basis that he had 
failed to submit new and material evidence, which was 
inappropriate in light of his timely NOD for the first three 
claims, and because service connection for left elbow 
disability had not previously been denied.  Further, the 
Board notes that, subsequent to the RO's April 1997 rating 
decision, the United States Court of Appeals for Veterans 
Claims (Court) decided the case of Muehl v. West, 13 Vet. 
App. 159 (1999).  In Muehl, the Court held that where, as 
here, pertinent evidence was presented or secured within one 
year of the date of the mailing of the notice of the initial 
decision, that evidence must be considered to have been filed 
in connection with that claim.  See Id. at 161-62.  In light 
of the above, the Board recharacterized these claims.

In the April 1997 rating decision, the RO also increased the 
evaluation of the veteran's low back disability to 20 
percent, effective January 23, 1997.  In light of this 
action, the Board recharacterized this claim as separate 
issues involving the propriety of the initial and subsequent 
evaluations assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In this regard the Board notes that 
because the increase in the evaluation does not represent the 
maximum rating available for the disability, the veteran's 
claim challenging the initial evaluation for this condition 
remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

In addition, during the April 1998 RO hearing, the veteran 
asserted that his left foot disability warranted a higher 
rating because of left ankle impairment.  The Board 
interpreted the veteran's testimony as an informal claim of 
service connection for left ankle disability and referred it 
to the RO for appropriate action.  

During the course of this appeal, the veteran's claims folder 
has been transferred between the Baltimore, Maryland, and St. 
Louis, Missouri, ROs.

In November 2003, the Board remanded the issues of increased 
ratings for the veteran's service-connected left knee 
disability, right elbow disability, left foot disability, low 
back disability prior to January 23, 1997, and current low 
back disability evaluation.  The Board also remanded the 
veteran's claims of entitlement to service connection for an 
eye disability, a right knee disability, a bilateral thumb 
disability and a left hand disability.  

In September 2005, the RO granted service connection for 
ligament damage to the right knee, evaluated as 10 percent 
disabling, a bilateral thumb condition, evaluated as 
noncompensable, and ligament damage to the left hand, 
evaluated as noncompensable.   Each of these evaluations was 
made effective April 25, 1996. Because the grant of service 
connection for these disabilities represents a full grant of 
the benefit sought, the Board notes that the veteran's claims 
of entitlement to service connection for a right knee 
disability, a bilateral thumb disability and a left hand 
disability are no longer before the Board.  

The remaining issues, entitlement to increased ratings for 
the veteran's service-connected left knee disability, right 
elbow disability, left foot disability, low back disability 
prior to January 23, 1997, and current low back disability 
evaluation, and entitlement to service connection for an eye 
disability, were addressed by the Board in April 2006.  In 
this decision, the Board granted entitlement to a 20 percent 
evaluation for the veteran's left knee disability, and denied 
entitlement to an evaluation in excess of 10 percent for the 
veteran's right elbow disability, a compensable evaluation 
for the veteran's left foot disability, and an evaluation in 
excess of 10 percent, from September 18, 1995 to January 22, 
1997, for the veteran's low back disability.  The veteran's 
claims of entitlement to service connection for an eye 
disability, and entitlement to an evaluation in excess of 20 
percent for the veteran's low back disability, from January 
23, 1997, were remanded for further action.  These issues 
have now been returned to the Board for further review.   


FINDINGS OF FACT

1.  For the period from January 23, 1997, the veteran's low 
back disability was not productive of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion; nor was 
the veteran's condition productive of moderate or severe 
limitation of motion, moderate or severe disability with 
recurring attacks, or pronounced disability with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent pain, 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
or favorable ankylosis of the entire cervical spine, forward 
flexion of the thoracolumbar spine 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire thoracolumbar spine, or 
unfavorable ankylosis of the entire spine.  

2.  The evidence of record does not demonstrate that the 
veteran developed an eye condition, to include presbyopia, 
floaters secondary to vitreous syneresis or ophthalmic 
migraine with classis scintillating scotomas in each eye, 
during service or as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent, from January 23, 1997, 
for a low back disability, have not been met.  38 U.S.C.A. 
§§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a; Diagnostic Codes 5292, 5293, 5295 (2002), 
Diagnostic Code 5293 (2003), Diagnostic Codes 5237, 5243 
(2006).

2.  An eye condition, to include presbyopia, floaters 
secondary to vitreous syneresis or ophthalmic migraine with 
classis scintillating scotomas in each eye, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in June 2003, January 2004, September 
2005, and April 2006, the veteran was furnished notice of the 
type of evidence needed in order to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded, as well as 
the type of evidence VA would assist him in obtaining.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also informed that he should send to VA evidence 
in his possession that pertains to the claims, advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The RO also 
provided the veteran and his representative with adequate 
notice of the evidence, which was not of record, that was 
necessary to substantiate the veteran's claims, and also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudications of 
the claims, the notice was provided by the RO prior to the 
November 2006 Supplemental Statement of the Case, and prior 
to the transfer and certification of the veteran's case to 
the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical and treatment records, multiple 
VA examinations, and statements submitted by the veteran and 
his representative in support of his claims.  The Board also 
notes that this case has been remanded on two different 
occasions for additional development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to an initial evaluation in excess of 20 
percent for the veteran's service-connected low back 
disability, from January 23, 1997.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Because the veteran's claim involves the propriety of the 
initial 20 percent evaluation from January 23, 1997, the 
Board notes that both the prior and revised Diagnostic Codes 
applicable to the veteran's back condition will be reviewed 
in connection with his claim.  Prior to analyzing, the 
veteran's back claim, the Board will quickly outline the 
relevant criteria below.

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent rating under this code requires that 
the disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

Here, the veteran contends that an evaluation in excess of 20 
percent for his back condition, from January 23, 1997, is 
warranted.  The veteran was afforded several VA examinations 
in connection with his claim.  

In March 1997, the veteran was afforded an orthopedic VA 
examination.  The examiner noted the veteran's medical 
history for the record.  At the beginning of the examination, 
the veteran was noted to walk through the examining room with 
a good gait and no obvious complaints.  By the time the 
examination was over, however, the examiner indicated that 
the veteran was bent over and walking with a limp, 
complaining of pain and spasm.  The examiner noted that there 
were many subjective reactions which made accurate physical 
examination questionable.  The examiner noted that almost 
everything they did to the veteran elicited some form of pain 
and discomfort.  Examination of the back revealed subjective 
tenderness and palpation of the left parasacral and 
paralumbar muscles.  No obvious deformity was noted and the 
straight-leg test was negative bilaterally.  Range of motion 
range  testing revealed flexion to 80 degrees, lateral 
deviation minimal 10 degrees in each direction, rotational 
deviation 10 degrees in each direction because of pain, 
particularly in the lumbosacral acre.  The veteran would only 
extend his back 10 degrees.  The veteran was diagnosed with 
degenerative disease of the lumbosacral spine.  

The veteran was again examined in April 1998.  The veteran 
complained that his back hurt him constantly all night long 
and that he needed to roll over and get in different 
positions.  As was noted in the previous examination, the 
veteran began the examination walking down the hall with a 
relatively good gate.  In the examining room he removed his 
shoes and trousers with relative ease but with some 
complaints of bending over in his back.  As the examination 
progressed, the examiner noted that the veteran got more and 
more limited in what motions he would do.  The examiner 
stated that he felt that the objective examination was highly 
unreliable because the veteran would do less and less when 
asked for range of motion.  The lumbosacral spine examination 
was noted to be difficult.  Flexion was 85 degrees.  The 
examiner noted that regarding extension, "he would not do 
much at all."  Lateral deviation was 15 degrees in each 
direction.  Lateral rotation was noted to be "worthless" as 
the examiner indicated that the veteran would not try at all.  
Deep tendon reflexes were active bilaterally and straight leg 
tests were negative.  The veteran was diagnosed with 
degenerative arthritis of the lumbosacral spine.

In July 2001, the veteran was again examined in connection 
with various conditions, including his back condition.  The 
examiner indicated that the veteran's claims file was 
reviewed.  The veteran's medical history was noted.  Upon 
examination, forward flexion was 0-90 degrees, and lateral 
flexion was 0-25 degrees bilaterally.   Mild tenderness was 
noted with palpation over the upper lumbosacral region, but 
no paraspinous muscle spasms and no trigger points were 
indicated.  The veteran was diagnosed with history of 
lumbosacral strain without evidence of degenerative joint 
disease on his lumbosacral films.

In February 2005, the veteran was provided aback and joints 
examination, as well as a neurological examination.  The 
examiner indicated that the veteran's claims file was 
reviewed in connection with the examination and the veteran's 
medical history was noted.  Upon examination, the veteran's 
lumbosacral spine showed no tenderness or paraspinal spasm.  
Straight leg raises were negative bilaterally.  Range of 
motion testing revealed forward flexion of 90 degrees, 
backward extension of 30 degrees, right and left lateral 
flexion of 30 degrees, right and left rotation of 45 degrees. 
There was no objective signs of pain on motion.  The veteran 
was diagnosed with chronic lumbosacral spine [strain?].  The 
examiner further stated that there was no evidence of 
awakened movement, excessive fatigability or incoordination, 
and no evidence of pain-decreased motion during exacerbations 
or repetitive activity.  The veteran's back condition was 
noted to be of mild degree.  The veteran's neurological 
examination was noted to be normal.

Finally, the veteran was afforded additional VA back and 
neurological examinations in October 2006.  The examiner 
indicated that the veteran's claims file was reviewed and his 
medical history was noted.  Examination of the veteran's 
lumbosacral spine revealed no tenderness or perispinal spasm.  
Straight leg raises were negative bilaterally.  Range of 
motion testing revealed forward flexion of 90 degrees, 
backward extension of 30 degrees, right and left lateral 
flexion of 30 degrees, right and left rotation of 45 degrees.  
There was no objective sign of pain on motion.  The veteran 
was noted to arise and stands normally, and his gait was 
independent with a very mild limp to the right.  Heel and toe 
walking were done relatively well, although the veteran 
hopped and squatted with mild to moderate difficulty.  The 
veteran was diagnosed with chronic strain, lumbosacral spine.  
The examiner also noted that there was evidence of weakened 
movement, excessive fatigability, or incoordination. The 
examination found, however, that there was no evidence that 
these or pain decrease motion during exacerbation or 
repetitive activity.  As pain was indicated to be constant, 
the examiner found no specific flare-ups and no evidence of 
any additional limitation of motion or functional impairment 
during flare-ups.  The veteran was noted to be not unsteady.  
The examiner also found no history of medically prescribed 
bed rest within the past 12 months.  The neurological 
examination was again noted to be normal.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 20 percent for the veteran's back 
disability, from January 23, 1997 is not warranted.  In order 
to warrant an evaluation in excess of 20 percent for this 
period under Diagnostic Code 5295, in effect prior to 
September 26, 2003, the veteran's back disability must have 
been productive of productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  The medical evidence 
above does not indicate that the veteran's condition was 
productive of these symptoms.

Under Diagnostic Code 5292, in effect until September 26, 
2003, an evaluation in excess of 10 percent must be supported 
by a showing of severe limitation of motion.  The medical in 
this case indicates that the veteran has essentially full 
range of motion, albeit with some pain.  Therefore a higher 
evaluation under this code is also not warranted.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a higher evaluation will be awarded if intervertebral 
disc syndrome is found to be severe with recurring attacks 
and intermittent relief, or where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.
In this case, however, the veteran has not been diagnosed 
with intervertebral disc syndrome, nor do his symptoms 
indicate that his condition is severe with recurring attacks 
and intermittent relief, or pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent pain.  
Rather, the veteran has been diagnosed with degenerative 
disease/arthritis of the lumbosacral spine and chronic 
lumbosacral strain, and his symptoms are primarily limited to 
pain.

In order to warrant a higher evaluation for intervertebral 
disc syndrome set out in Diagnostic Code 5293, effective 
September 23, 2002, the veteran's back condition must have 
been productive of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Here, no flare-ups were noted in 
the veteran's condition and the October 2006 examiner 
indicated that there was no history of medically prescribed 
bed rest within the past 12 months. 

And finally, in order to warrant a higher evaluation under 
the new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, a higher evaluation 
will be awarded where there is forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; unfavorable 
ankylosis of the entire thoracolumbar spine; or unfavorable 
ankylosis of the entire spine.  As noted above, the range of 
motion studies above will not support a higher evaluation 
under this criteria, nor is there evidence of favorable or 
unfavorable ankylosis of the entire spine or thoracolumbar 
spine.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has subjective complaints of 
pain, the record reflects no objective evidence of actual 
impairment of his back upon clinical examination, as caused 
by such pain, weakness or related factors.  In addition, 
while the October 2006 examiner found evidence of weakened 
movement, excessive fatigability, or incoordination, the 
examiner found that there was no evidence that these or pain 
decrease motion during exacerbation or repetitive activity.  
As pain was indicated to be constant, the examiner found no 
specific flare-ups and no evidence of any additional 
limitation of motion or functional impairment during flare-
ups.
As such, there is no evidence indicating a finding of 
additional functional loss beyond that which is objectively 
shown in the examinations.  Therefore, the Board holds that a 
higher evaluation in consideration of DeLuca and applicable 
VA code provisions is not warranted.  See also 38 C.F.R. § 
4.7.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Entitlement to service connection for an eye 
disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed as having early 
presbyopia in 1997.  Currently the veteran carries a 
diagnosis of floaters secondary to vitreous syneresis and 
ophthalmic migraine with classis scintillating scotomas in 
each eye.  Therefore, although the Board has reviewed the lay 
and medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
current disabilities are related to a disease or injury in 
service.  

The veteran has been afforded multiple VA examinations in 
connection with his eye claim.  The first of these took place 
in February 1996.  In this examination, the veteran 
complained of pain in his right eye and on the right side of 
his head.  The veteran's medical history was noted and after 
examination, the examiner stated that "[t]his is a normal 
examination for someone of the patient's age."  The examiner 
noted that the veteran had a history of head and eye pain on 
the right side, but noted that they found absolutely no 
ocular reason for this, other than the history of head 
injuries that the veteran noted.  

The veteran was again examined for his eyes by VA in March 
1997.  The veteran indicated complaints of blurry vision, 
with near vision worse than far for the last three years.  
The veteran reported a history of head injuries in service, 
to include a concussion caused by being hit on the head with 
a cover on a tank hole, being hit by the cover of a mortar 
truck, and a third injury from a hit to his right brow.  The 
veteran indicated that he has had focusing problems since 
these injuries.  After examining the veteran, the examiner 
stated that "[i]t is our assessment that [the veteran] is 
experiencing early presbyopia due to his farsightedness."  
The veteran was also noted to have a history of brain trauma, 
without eye findings at the time of the examination.  The 
veteran was told of the lack of findings in the eyes and 
referred for a neurological evaluation.  

The veteran was afforded an additional VA examination in 
October 2005.  The examiner indicated that the veteran's 
claims file had been reviewed in connection with this 
examination.  The veteran's medical history was noted, to 
include a history of floaters and migraine headaches that the 
veteran associated with flashes of light.  The veteran was 
examined and diagnosed with vitreous floaters secondary to 
vitreous syneresis in each eye.  The veteran was also 
diagnosed with ophthalmic migraines associated with a classic 
scintillating scotoma in each eye.  No nexus to service was 
indicated.

The veteran was afforded a final VA examination dated in 
October 2006.  The veteran's claims file was again reviewed 
and the veteran's medical history was noted.  The examiner 
noted that the veteran's history is significant for 
ophthalmic migraines and floaters.  The examiner indicated 
that the veteran had been noticing these for approximately 
five years.  The veteran was examined and again diagnosed 
with floaters secondary to vitreous syneresis in each eye and 
ophthalmic migraine with classic scintillating scotomas in 
each eye.  The examiner also indicated that upon review of 
the veteran's claims file, to include the March 1997 VA 
examination, that there were no pertinent ocular findings at 
the time of the earlier examination except of the diagnosis 
of presbyopia.  The examiner therefore concluded that the 
current floater diagnosis as well as the ophthalmic migraines 
were not present at the time of the examination in March 
1997.  

Finally, the Board notes that the veteran's separation 
examination in December 1993 did not indicate any visual or 
ocular conditions at discharge.  His eyes were noted to be 
normal.  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran has an eye 
condition that is related to his service.  In this case, the 
veteran was noted to have early presbyopia in 1997, and 
currently carries a diagnosis of floaters secondary to 
vitreous syneresis and ophthalmic migraine with classis 
scintillating scotomas in each eye.  The veteran's claims 
file, however, does not contain medical evidence relating any 
current eye condition to his service.  In this regard, the 
Board notes that the October 2006 VA examiner noted that the 
floaters were of recent origin (within the past five years) 
and that neither of the veteran's currently diagnosed 
conditions were present at the time of the veteran's March 
1997 VA eye examination. No current diagnosis of presbyopia 
was indicated.  

While the veteran may feel that his conditions are related to 
his service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The medical evidence is against a finding linking an eye 
condition, to include presbyopia, floaters secondary to 
vitreous syneresis or ophthalmic migraine with classis 
scintillating scotomas in each eye, with the veteran's active 
duty service.  Accordingly, entitlement to service connection 
for these disabilities must therefore be denied.  


ORDER

1.  An initial evaluation in excess of 20 percent for the 
veteran's service-connected low back disability, from January 
23, 1997, is denied.

2.  Service connection for eye disability, to include 
presbyopia, floaters secondary to vitreous syneresis or 
ophthalmic migraine with classis scintillating scotomas in 
each eye, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


